Title: To Thomas Jefferson from David Isaacs, 19 September 1821
From: Isaacs, David
To: Jefferson, Thomas


            Sir
            
              
              19th Septr 1821
            
          I am sorry you get disapointed in the Beef this morning. the morning was Cool and the Customers tooke largely of the hind qurs so that there is none fit to sent you—to morrow evening there will another one be Killd you my if you Please sent Friday morning and a hind qur Shall be put aside for youI sent you the Tallow in the Stand59½℔  Gross the stand weight 15℔ —so there 1544½ is 44½℔ Nett Tallow you can have the stand returned when EmptyYours Respectfully
            
          David IsaacsNBI sent you a Peice of the fore qur Perhaps it may be of Service till Friday
            
          D. IsaacsTallow44½ ℔  ydBeef32℔  4½